DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct sets of species:
Species Set A:
Species A.1, wherein the “first active component” is “a barrier” (e.g. claims 14-17), see also instant specification, at e.g. ¶¶ 0331-350);
Species A.2, wherein the “first active component” is “a plurality of carbon nano-onion (CNOs)” (e.g. claim 27), see also instant specification, at e.g. ¶¶ 0255, 397-398, and 404;
Species A.3, wherein the “first active component” is “a passivation layer” (e.g. claims 31-33), see also instant specification, at e.g. ¶¶ 0010, 296, 317, 344, and 438-439, noting if Species A.3 is elected, an election within the following subspecies is further required:
Sub-Species A.3.a, wherein where the “first active component” is “a passivation layer,” said “passivation layer” includes “an inorganic component” (e.g. claims 31-32), see also instant specification, at e.g. ¶¶ 0010 and 344).
Sub-Species A.3.b, wherein where the “first active component” is “a passivation layer,” said “passivation layer” includes “an acrylate group, a methacrylate group, or higher cross-linkable analogs of Zn, Sn, Sr, In, Al, or Mo” (e.g. claim 33), see also instant specification, at e.g. ¶¶ 0010 and 345).

Species Set B:
Species B.1, wherein the “second active component” “further comprising a Li layer deposited on the second active component” (claims 18-19 and 21), see also instant specification, at e.g. ¶¶ 0008 and 350;
Species B.2, wherein the “second active component” is “a plurality of carbon nano-onion (CNOs)” (e.g. claim 27), see also instant specification, at e.g. ¶¶ 0255, 397-398, and 404;
Species B.3, wherein the “second active component” is “a passivation layer” (e.g. claims 31-33), see also instant specification, at e.g. ¶¶ 0010, 296, 317, 344, and 438-439, noting if Species B.3 is elected, an election within the following subspecies is further required:
Sub-Species B.3.a, wherein where the “second active component” is “a passivation layer,” said “passivation layer” includes “an inorganic component” (e.g. claims 31-32), see also instant specification, at e.g. ¶¶ 0010 and 344).
Sub-Species B.3.b, wherein where the “second active component” is “a passivation layer,” said “passivation layer” includes “an acrylate group, a methacrylate group, or higher cross-linkable analogs of Zn, Sn, Sr, In, Al, or Mo” (e.g. claim 33), see also instant specification, at e.g. ¶¶ 0010 and 345).

Species Set C:
Species C.1, wherein the “plurality of carbon-containing aggregates” is “a polymer, which includes a cross-linked polymeric network” (e.g. claims 4-13), see also instant specification, at e.g. ¶¶ 0362-367);
Species C.2, wherein the “plurality of carbon-containing aggregates” is “a plurality of carbon nano-onion (CNOs)” (e.g. claim 27), see also instant specification, at e.g. ¶¶ 0255, 397-398, and 404;
Species C.2, wherein the “plurality of carbon-containing aggregates” is “a plurality of few layer graphene (FLG) sheets fused together” (claims 34-38), see also instant specification, at e.g. ¶¶ 0350 and 396.

The species are independent or distinct because each invention relies on different elements for patentability not required by the other, see e.g. supra. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired a separate status in the art in view of their different classification; the species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely be applicable to another; the species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. William Paradice, III on August 15, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723